                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

BRONSON EDINGTON                                                          PLAINTIFF

v.                         CASE NO. 3:19-CV-00063 BSM

DOES                                                                    DEFENDANTS

                                       ORDER

       After careful review, United States Magistrate Judge Joe J. Volpe’s findings and

recommendations [Doc. No. 8] are adopted, and Bronson Edington’s case is dismissed

without prejudice. This dismissal counts as a “strike” for purposes of 28 U.S.C. section

1915(g), and an in forma pauperis appeal would not be in good faith.

       IT IS SO ORDERED this 28th day of May 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
